Title: Aaron Burr v. James CheethamDeposition re Election of 1800, 18 August 1805
From: Smith, Samuel
To: 


                  
                     
                        6 Mch—18 Aug 1805
                     
                  
                  General Samuel Smith of Baltimore in [the] State of Maryland—A Witness sworn & examined apart the part of the Defendant by virtue of the aforesaid Commission and named therein at the House of John Caldwell Number 18 North Calvert Street in the City of Baltimore and State aforesaid, on the twenty third day of March the Year of our Lord One Thousand Eight Hundred & five deposeth & saith as follows
                  To the first interrogatory this Deponent saith [tha]t he became acquainted with the Plaintiff during the Revolutionary War. That he saw the Defendant at Washington he believes in 1801 or 1802. 
                  To the second
                  That he was a Member of the House of Representatives in Congress of the U.S from the State of Maryland in the session holden in the Month’s of Jany & Feby 1801.
                  To the third.
                  
                     [That the Number of Votes for] President & Vice President of the U.S. for Thomas Jefferson & Aaron Burr was equal [in] the Election for those Offices in the Decr. preceding, and the choice of a President consequently devolved on the House of Representatives.
                  To the fourth.
                  
                  That the House of Representatives did ballot many times (but how many he cannot now recollect) before a [choice] was made—he believed that the frequency of balloting [was] occasioned by a desire that a Number of the Members of Congress had to elect the Plaintiff Aaron Burr as Presid[ent.] he remembers that Mr. Bayard & Mr. Bear in conversati[on] with him said that they would or had voted for the plaintiff; other Members might also have communica[ted] their votes to the Deponent, but at this distance of [time] he cannot remember their Names.
                  To the fifth.
                  That he knows of no measures suggested or pursued by any person or persons to secure the Election of Aaron Bu[rr] to the Presidency other than those that were public. He knows of no Letter or Letters forwarded to him by any Person thro the Post Office except those written by himself. This Deponent did understand that exertions would be made to secure the election of Aaron Burr but the Plainti[ff] never did apprize the Deponent thereof
                  To the sixth.
                  The Deponent was informed (but by whom he cannot now recollect) that Exertions were making & would be continue by the Federal Party to elect the Plaintiff to the Presidency. he was in Philadelphia early in Jany. 1801 where he was told (but by whom he cannot recollect) that a Mr. [Og]den from New York had gone to Washington with a [vie]w to promote that object. On the Deponent’s return to [Wa]shington about the 10th Jany he was again informed [th]at the same Mr. Ogden had been there & had spoken to some [of ]the Members, particularly to two of the Republican Members from New York, but which he cannot now remember, commending the Plaintiff as the person who ought to be [elec]ted to the Presidency
                  To the Seventh.
                  
                      Deponent is wholly ignorant of every question stated [wh]erein he does not know Mr. David A Ogden, there was [no] reason to induce the Deponent to believe that any of the States which voted for Thomas Jefferson would relinquish their vote in favor of the plaintiff—he was perfectly satisfied, [d]uring the whole of the Election, that no State would relinquish their vote. 
                  To the Eighth Interrogatory of the Defendant & [the] Interrogatory of the Plaintiff the Deponent is at a loss [ho]w to answer—he is not particularly apprised of [the] exact cause of action, & therefore cannot say what inform[ation] possessed by him would be favorable to the one or the other. If the Defendant expects to prove that the Plaintiff had connected himself with the Federal Party for the purpose of securing his Election to the Presidency, then the Deponent can be of no service to him on that subject, he has [of] his own knowledge no information. Nor is the Deponent possessed of any fact which could exonerate the Plaintiff from such a charge.
                  
                     S. Smith 
                     
                     John Caldwell Commissioners
                     Thomas M Elderry 
                     
                  
               